Opinion issued August 14, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01236-CV
____________

A. JOE SALHA, Appellant

V.

JOEL MIRANDA AND ROSA MIRANDA, Inidividually and as next friend of
JOEL MIRANDA, JR., WALTER MIRANDA AND ZETUARD MIRANDA,
Minors, Appellees



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No.749,389



MEMORANDUM  OPINION
	On  March 28, 2003, we ordered that unless, within 30 days of the date of the
order, appellant filed his brief and a reasonable explanation for failure to timely file
his brief, this Court would dismiss his appeal for want of prosecution.  The 30 days
have expired and appellant has not responded.
	Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Higley.